Opinion hy

Greene, .1.
Action on a promissory note, commenced by S. Nickols. Attachment proceedings commenced simultaneously with the suit. On motion, the writ of attachment was dismissed, on the,ground that the clerk had no authority to issue the writ until after the suit was commenced.
It appears that the original notice and the writ of attachment were issued and returned ar, the same time. As the notice and writ hear the sain.* date, we take it for grmted that the action and the attachment commenced their progress together. Under the Code, | IS-ffl, property may be attached at the coni-mmc .blent or during the progress of the *433proceedings. The writ in this case was issued at the commencement of the action, and therefore comes within the requirements of the Code. ■ The court erred in sustaining the motion on the grounds stated.
C. M Stone, for appellant.
Starr and Clarke, for appellee.
Judgment reversed.